[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]
             United States Court of Appeals
                 For the First Circuit

No. 98-1369

                     CARMEN I. PEREZ,

                  Plaintiff, Appellant,

                            v.

        COMMISSIONER OF HEALTH AND HUMAN SERVICES,

                   Defendant, Appellee.

       APPEAL FROM THE UNITED STATES DISTRICT COURT

             FOR THE DISTRICT OF PUERTO RICO

     [Hon. Salvador E. Casellas, U.S. District Judge]

                          Before

                 Torruella, Chief Judge,
           Boudin and Lipez, Circuit Judges.

 Melba N. Rivera Camacho and Melba N. Rivera Camacho &amp; Assocs.on brief for appellant.
 Guillermo Gil, United States Attorney, Lilliam Mendoza Toro,
Assistant United States Attorney, and Donna McCarthy, Assistant
Regional Counsel, on brief for appellee. 

DECEMBER 29, 1998

  Per Curiam.  Claimant Carmen Perez appeals from a district
court judgment affirming a decision of the Commissioner of
Social Security that denied her claim for disability benefits. 
Having reviewed the record in full, we find that substantial
evidence supports the Commissioner's ruling and that claimant's
challenges thereto are otherwise unavailing.  For example, we
think that the administrative law judge (ALJ) conducted a
proper inquiry into claimant's subjective complaints of pain,
with all relevant factors considered.  That a superseded Social
Security Ruling was cited is without significance under the
circumstances.  And the absence of muscle atrophy was properly
mentioned as one pertinent factor in this regard.  We further
find that the ALJ was warranted in concluding that the report
of claimant's treating psychiatrist was inconsistent with other
substantial evidence, and that the "RFC" assessments were based
on all relevant information.  For these reasons and the others
set forth by the magistrate judge and the district court judge,
the judgment is affirmed.
    Affirmed.